           Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 1 of 24



UNITED STATES DISTRIC COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
LGN INTERNATIONAL, LLC, and,
PRUDENT INVESTIMENTOS LTDA,                                                   Docket No.

                        Plaintiffs,                                          COMPLAINT

                                                                             JURY DEMAND
  -against-

HYLAN ASSET MANAGEMENT, LLC,
ANDREW SHAEVEL,
BAHAMAS MARKETING GROUP,
JOEL TUCKER,
SQ CAPITAL, LLC,
JT HOLDINGS, INC.,
HPD LLC,
HIRSCH MOHINDRA,
and
MAINBROOK ASSET PARTNERS I, LLC.

                      Defendants,

---------------------------------------------------------------X

                                      PRELIMINARY STATEMENT

                 1. This action is commenced by the plaintiffs against the defendants under the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961 (1)(B), 1962

(c) and (d), and 1964 (a) and (c), 1341 and 1343 for damages due to the RCIO enterprise

operated by the defendants by which they manufactured and sold “phantom debt” and

“autofunded” payday loans to the plaintiffs which are not legally collectible. The defendants

operate this RICO enterprise by means of the predicate crimes of mail fraud and wire fraud, and

the RICO enterprise affected and operated in interstate commerce.

                 2. The fraudulent conduct of the defendants has resulted in legal actions against

them by the Federal Trade Commission in federal courts in Kansas, Illinois and New York as a

result of their fraudulent activities and consent orders have been entered against them to enjoin

the defendants from continuing their fraudulent activities. However, upon information and
          Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 2 of 24



belief, the defendants have continued the operation of their RICO enterprise which have resulted

in damages to the plaintiffs.

               3. The plaintiffs have also interposed pendent state claims of breach of contract

by the Defendants based upon their sale to the plaintiffs of “phantom debt” and uncollectable

“autofunded” payday loans.

                                            PARTIES

                                          PLAINTIFFS

               4. Plaintiff LGN International, LCC, (“LGN”) is a Florida limited liability

company with an address of 1111 Kane Concourse, Suite 518 Bay Harbor Island, FL 33154.

               5. Plaintiff Prudent Investimentos LTDA (“Prudent Investimentos”) is a limited

liability company established under the laws of Brazil with an address at 145 Avenida Fagundes,

Filho, 15 Andar, Vila Monte Alegre, Sao Paulo, SP, CEP 04304-010, Brazil.

                                         DEFENDANTS

               6. Defendant Hylan Asset Management, LLC (“Hylan”) is a New York

corporation, formerly known as Solex Asset Group, LLC, with its registered address and

principal place of business at 5477 Main Street, Amherst, New York, 14221. Hylan transacts or

has transacted business in this district and throughout the United States.

               7. Defendant Andrew Shaevel (“Shaevel”) is, upon information and belief, a

resident of the State of New York with an address of 5477 Main Street, Amherst, New York,

14221. Upon information and belief, Shaevel has been an owner, officer, director, member,

and/or manager of Hylan. At times material to this complaint, acting alone or in concert with
                                                 2
          Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 3 of 24



others, Shaevel has formulated, directed, controlled, had the authority to control, or participated

in Hylan’s acts and practices, including the acts and practices set forth in this complaint. Upon

information and belief, among other things, Shaevel has controlled Hylan’s finances and

business operations, purchased debt through it and affiliated entities, and signed corporate

papers.

                8. Defendant Bahamas Marketing Group, LLC (“BMG”) is, upon information

and belief, a corporaton organized in Kansas with an address of 14400 College Blvd., Lenexa,

Kansas 66215.

                9. Defendant Joel Tucker is, upon information and belief, a resident of Kansas

with an address of 6299 Nall Avenue, Suite 100, Mission, Kansas 66202. Upon information and

belief, Tucker has been an owner, officer, director, member, and/or manager of defendant BMG.

At times material to this complaint, acting alone or in concert with others, Tucker has

formulated, directed, controlled, had the authority to control, or participated in acts and practices,

including the acts and practices set forth in this complaint. Upon information and belief, among

other things, Tucker has controlled BMG’s finances and business operations, purchased debt

through it and affiliated entities, and signed corporate papers.

                10. Defendant SQ Capital, LLC (“SQ Capital”) is, upon information and belief,

a limited liability company organized in Missouri which an address of 6299 Nall Avenue, Suite

100, Mission, Kansas 66202.


                                                  3
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 4 of 24



              11. Defendant JT Holdings, Inc. (“JT Holdings”) is, upon information and

belief, a corporation organized in Kansas and its sole member is SQ Capital. Defendant JT

Holdings has an address of 6299 Nall Avenue, Suite 100, Mission, Kansas 66202. Upon

information and belief, before JT Holdings adopted its current name in 2010, it was named

Bahamas Marking Group, Ltd., BMG.

              12. Defendant HPD LLC (“HPD”) is, upon information and belief, a Wyoming

limited liability company with an address of 2120 Carey Avenue, Cheyenne, Wyoming 82001.

Defendants SQ Capital, JT Holdings, and HPD, upon information and belief, have operated as a

common enterprise in unlawful acts and practices as alleged below and are and have all been

operated and controlled by defendant Tucker.

              13. Defendant Hirsh Mohindra is, upon information and belief, a resident of the

State of Illinois with an address of 500 Quail Ridge Drive, Westmont, IL 60559.

              14. Defendant Mainbrook Asset Partners I, LLC (“Mainbrook”) is, upon

information and belief, a Delaware limited liability company with an address at 3500 South

Dupont Highway, Dover, DE 19901.

                               JURISDICTION AND VENUE

              15. This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

because this action arises under § 1961¬68 (Racketeer Influenced and Corrupt Organizations Act

(“RICO”)). This Court has supplemental jurisdiction over plaintiffs’ state law claims pursuant to

28 U.S.C. §1367(b).

                                                4
          Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 5 of 24



                16. Venue is also proper for the claims arising under RICO pursuant to 18 U.S.C.

§ 1965(a) because a substantial part of the events giving rise to the claims occurred in New York,

New York.

THE SCHEME TO MANUFACTURE MARKET,
SELL AND COLLECT PHANTOM DEBT

                17. This is a case against the defendants who, acting as an association-in fact

enterprise manufacture, market, sell and collect “phantom debt” and sold to the plaintiffs

portfolios of “phantom debt.”

                18. The “phantom debt” consisted of two types of purported debts that consumers

did not owe. The first type of “phantom debt” consisted of counterfeit debts fabricated from

misappropriated information about consumers’ identities and finances. The second type of

“phantom debt” consisted of allegedly bogus “autofunded” payday loans that the fraudulent

association-in-fact enterprise of the defendants foisted on consumers without their permission.

1. The Creation of the Phantom Debts By
   Defendant Tucker and Related Defendants

                19. Consumer debts that have been charged-off by the original creditors are often

sold to third parties for collection or sale to other collectors. Typically, the creditor or seller

bundles these debts into what they call “debt portfolios.” The portfolios are typically

spreadsheets with details about the consumers and their alleged debts.

                20. Starting in or about 2014, defendant Tucker has sold debt portfolios that he

allegedly either fabricated or that consisted of purported debts that consumers did not

legitimately owe. Defendant Tucker, upon information and belief, has allegedly marketed

counterfeit debts as legitimate consumer debts which are actually owed through a number of

different entities.



                                                    5
          Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 6 of 24



               21. Defendant Tucker, upon information and belief, has also distributed “debts”

from loans that were foisted on consumers without their permission, which he packaged together

with other purported debts, and which he sold through defendant BMG.

               22. In addition, defendant Tucker, upon information and belief, is the principal

officer and owner of defendants SQ Capital, JT Holdings, and HPD and he has controlled over

these companies, and he has directed and controlled them and has used these companies to

participate in the manufacture and sale of “phantom debt.”

               23. Upon information and belief, defendants Tucker, SQ Capital, JT Holdings,

and HPD have operated as a common enterprise in the manufacturing and sale of “phantom

debt.”

               24. More specifically, when consumer debts that have been charged-off by the

original creditors are marketed for sale to third parties, they are typically bundled into debt

portfolios. Debt sellers purchase and sell these debt portfolios for eventual collection by third-

party debt collectors. Upon information and belief, the documentation for the portfolios often

includes one or more spreadsheets with tables that list details about individual debts in a

portfolio, such as the identity of original creditors; consumers’ names, addresses, phone

numbers, and social security numbers; original account numbers; original balances; interest rates;

charge-off balances; charge-off dates; date the account was opened; and last payment date. Debt

collectors use the information in such spreadsheets to identify debtors and demand repayment of

the debts identified.

               25. Upon information and belief, using the personal identity information

obtained from debt portfolios, defendants Tucker, BMG, SQ Capital, JT Holdings, and HPD

marketed, distributed, and sold counterfeit debt portfolios that purport to identify consumers who

have defaulted on payday loans.

                                                  6
          Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 7 of 24



               26. The counterfeit debt portfolios, upon information and belief, list consumer

names and contact information along with social security and financial account numbers. For

each consumer identified, the portfolios list detailed information about purported payday loans,

such as alleged original loan amounts, loan dates, repayment histories, and unpaid balances.

               27. Upon information and belief, the counterfeit debt portfolios also list the

purported originators of the payday loans. Some of the counterfeit debt portfolios list as

originator a brand associated with recognized payday loan services, such as “500FastCash,” a

registered trademark of Red Cedar Services, Inc., used in advertising high-fee, short-term

“payday” loans offered at various web sites, including 500fastcash.com. Some counterfeit debt

portfolios list a fictitious entity, such as “Castle Peak,” as the purported lender.

               28. These debt portfolios are counterfeit because in numerous instances, they list

loans that the identified lenders have not, in fact, made to the identified consumers.

               29. Upon information and belief, defendants Tucker, BMG, SQ Capital, JT

Holdings, and HPD have not purchased, or otherwise obtained, any rights to collect loan debts

originated by the lenders listed in the counterfeit portfolios, nor have they engaged in any

transaction that authorizes them to collect, sell, distribute, or transfer any valid loans originated

by those lenders.

               30. Upon information and belief, prior to 2016, Tucker allegedly had access to

sensitive consumer information for millions of consumers. This information included, upon

information and belief, consumers’ bank account numbers, social security numbers, and other

sensitive personal information. Upon information and belief, Tucker used this information to

create or cause to be created fake debt portfolios by matching consumers’ personal information

to fabricated payday loan debts. Upon information and belief, Tucker, either directly or through

entities under his control, then sold these portfolios of counterfeit debt in spreadsheet format.

                                                   7
           Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 8 of 24



Upon information and belief, the portfolios list consumer names and contact information along

with social security numbers and financial account information. Upon information and belief,

for each consumer identified, the portfolios provide detailed, but fabricated, information about

purported payday loans, such as alleged original loan amounts, loan dates, repayment histories,

and unpaid balances.1

                 31. Upon information and belief, in addition, Tucker, through entities he

controlled, including SQ Capital, JT Holdings and HPD LLC, obtained and sold unauthorized

payday loan debts. Upon information and belief, Tucker first sold purported payday loan leads

to lenders associated with him. Upon information and belief, in many instances, these lenders

then issued “loans” to consumers identified in the leads without their permission, a practice

referred to as “autofunding.” Upon information and belief, the lenders then attempted to

withdraw money from consumers’ bank accounts as “finance charges” without consumers’

consent. Upon information and belief, when consumers denied the attempted debits, the lenders

transferred the unauthorized loans to Tucker as “debts.”

                 32. Upon information and belief, Tucker, either directly or through entities under

his control, sold these debts to debt brokers, including Hylan. Upon information and belief,

Hylan repeatedly purchases and distributes the phantom debt for collection.

                 33. On or about December 16, 2016, the United States Federal Trade

Commission (“FTC”) commenced an action against defendants Tucker, SQ Capital, JT Holdings,

and HPD for selling “phantom debt.” See FTC v. Tucker et al., No. 2:16-cv-02816 (D. Kan. filed

Dec. 16, 2016) (hereafter the “Kansas FTC Action”).2



1
  These allegations against defendant Tucker are asserted in an FTC’s action entitled Federal Trade Commission, et.
al. v. Hylan Asset Management, LLC, et. al., 18-cv-00710 (W. D. New York)(hereafter referred to the “New York FTC
Action”) and the allegations herein are largely reproduced from that New York FTC Action.
2
  Many of the allegations herein against defendants Tucker, SQ Capital, JT Holdings, and HPD are based upon the
FTC complaint and are reproduced at length in this complaint.
                                                         8
          Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 9 of 24



                 34. On September 20, 2017, the Court in the Kansas FTC Action found that

defendants Tucker, SQ Capital, JT Holdings, and HPD had, “marketed, distributed and sold

counterfeit debt portfolios that purported to represent loans made by a variety of purported

originators,” in contravention of Section 5 of the FTC Act. FTC v. Tucker, No. 2:16-cv-02816

(D. Kan. Sept. 20, 2017), ECF No. 69 at *3.

                 35. Significantly, the Court in the Kansas FTC Action entered an order

permanently restraining defendants Tucker, SQ Capital, JT Holdings, and HPD from, among

other things, “misrepresenting or assisting others in misrepresenting, expressly or by implication

the identity, originator, title, ownership, validity or enforceability of a debt.” Id.

2. The Marketing And Sale of Phantom
   Debt By Defendants Hyland and Shaevel

                 36. Upon information and belief, Hylan has operated as a debt broker since at

least March 2011. Among other things, Hylan, upon information and belief, has purchased and

sold debt portfolios. Upon information and belief, Hylan has also placed debt for collection with

third parties.

                 37. Upon information and belief, starting no later than 2014, Hylan began

purchasing phantom debt portfolios from entities controlled by Tucker, through an intermediary,

defendant Hirsh Mohindra.

                 38. In 2016, the FTC commenced an action against Mohindra, certain other

individuals and companies alleged to be acting as part of the common enterprise, for selling

counterfeit debt portfolios. FTC v. Stark Law, LLC, et al., No. 1:16-cv-3463 (N.D. Ill. filed Mar.

21, 2016) (hereafter the “Illinois FTC Action”).

                 39. On October 27, 2017, Mohindra agreed in the Illinois FTC Action to the entry

of a stipulated judgment that, among other things, banned him from the debt collection industry


                                                   9
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 10 of 24



and imposed a $47,220,491 judgment. FTC v. Stark Law, LLC, No. 1:16-cv-3463 (N.D. Ill. Oct.

27, 2017), at *7, *9.

               40. Upon information and belief, Hylan does not collect on phantom portfolios

directly. Instead, upon information and belief, it “places” them with debt-collection agencies,

including the Worldwide Defendants. Upon information and belief, Hylan also sells phantom

debt to other brokers or collectors.

               41. Upon information and belief, Hylan purchases, sells, and places these

portfolios despite having notice that consumers do not owe the purported debts. For example,

upon information and belief, by the fall of 2014, a Hylan employee was raising issues internally

about the accuracy and veracity of the information contained in the portfolios. And by

November 2014, upon information and belief, Hylan and its owner, Defendant Andrew Shaevel

began receiving from collection agencies reports of a high number of consumer complaints

stating that consumers did not owe the alleged debts.

               42. Upon information and belief, in a November 2014 email to Mohindra

regarding a debt portfolio that originated from Tucker, Shaevel stated, “There is a MAJOR

problem with data on this file. Either there was a data transformation error or there is major

FRAUD with this file. [A Hylan employee] discovered that there are debtors with the same name

and address that have different SSNs, same bank accounts but different names and/or SSN’s.

THIS IS NOT KOSHER!” Mohindra assured Shaevel that, “Joel [Tucker] would not and is not

frauding over these amounts,” and one of Mohindra’s employees blamed consumers who input

incorrect Social Security numbers during the application process. Upon information and belief,

the employee added that Tucker was willing to replace the $4.79 million of disputed loans.

Upon information and belief, Shaevel remained unconvinced, stating, “We understand the

business and the data. These problems are not consistent with the data we have received in the

                                                10
            Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 11 of 24



last $500m of payday loans. This is a problem that needs to be fixed.” After Mohindra told

Shaevel that he would provide him with “replacement files” and assured him that it was “a non

issu[e],” Shaevel replied “Ok thanks!” Hylan continued to purchase from Mohindra, and sell to

third parties, debts originating from Joel Tucker.3

                   43. Upon information and belief, likewise, in a November 2014 email, a

collection agency informed Shaevel that a “[c]onsiderable number of people are saying that they

never received the loan and we were able to get a few bank statements showing that there was no

deposit matching the loan amount anywhere near the loan date.”4

                   44. Upon information and belief, in January 2016, Hylan emailed Mohindra an

attachment listing 74 alleged debtors who had signed sworn affidavits denying that they owed

the debts. Shaevel was copied on the email. Nevertheless, Hylan continued to sell and place

portfolios for collection with third parties.

                   45. Upon information and belief, Hylan and Shaevel also received notice that

they had purchased and were selling autofunded “debts.” Upon information and belief, in

February 2015, Shaevel received an email with a news article describing the FTC and CFPB’s

actions against the companies engaged in autofunding. The article described how the purported

lenders in Tucker portfolios “used information from online loan shopping sites to deposit loans

in unwitting consumers’ accounts and then repeatedly dinged them for finance charges.” The

article further reported, “When people disputed the debits with their banks, the lenders fabricated

documents that purported to show consumers had agreed to the loans.” Finally, the article noted

that many consumers that tried to stop the unauthorized charges “were hounded by debt




3
    See FTC New York Action, complaint ¶ 25.
4
    See FTC New York Action, complaint ¶ 26.
                                                  11
            Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 12 of 24



collectors.” Shaevel forwarded the email to Mohindra with the added text “FYI. This might be

an issue.”5

                   46. Upon information and belief, within the debt collection industry, BMG debts

were notoriously problematic. On April 7, 2015, a collection agency forwarded to a Hylan

employee an email that it had received from another debt seller who was attempting to sell BMG

debts. The email stated in part, “At the end of last nights convo I said if you wanted squeaky

clean BMG with legit chain [of title] I said go to Hylan. After speaking with a few companies

this morning who have bought this BMG i market and Hylans BMG i hear that it does come with

the same issues because the issues lie in the underwriting process from BMG directly and not the

companies selling it. ... With BMG you always have to expect issues but if you have experience

with BMG these will be normal issues that your agencies are already familiar with.” Shortly

after receiving it, the Hylan employee forwarded the email to Shaevel with the comment,

“Wow,” specifically flagging the issue for him. The email’s reference to “issues [] in the

underwriting process” was yet another warning that Tucker-related debts were tainted at the

source.6

                   47. Upon information and belief, despite various reports and voluminous

complaints from consumers asserting that they did not actually owe the debts, Hylan and Shaevel

did not stop purchasing, selling, and placing Tucker portfolios for collection. Upon information

and belief, nor did they recall Tucker portfolios that they had already placed, or tell purchasers of

these portfolios that they contained phantom debt.

                   48. Upon information and belief, in numerous instances, using information in

debt portfolios marketed, distributed, sold, and placed by Hylan and Shaevel, debt collectors



5
    See FTC New York Action, complaint ¶ ¶ 27 & 28.
6
    See FTC New York Action, complaint ¶ 29.
                                                      12
            Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 13 of 24



have contacted these consumers, demanded payment, and successfully induced consumers to pay

the purported debts. In many instances, the debts in these portfolios were counterfeit or from

“autofunded” loans.7

                   49. On June 26, 2018, the FTC and the Attorney General of the State of New

York commenced an action against Hylan, the Worldwide Defendants, and Shaevel, among

others, entitled Federal Trade Commission, et. al. v. Hylan Asset Management, LLC, et. al., 18

cv 00710 (W.D. New York)(previously referred to herein as the “FTC New York Action”) in

which it was alleged that the defendants have manufactured, marketed and collected on

“phantom debt.”

                   50. On June 26, 2019, the Court in the FTC New York Action entered a

stipulated order against Hylan, the Worldwide Defendants, Shaevel, among others, permanently

restraining and enjoining them from, among other things, “participating in Debt Collection

Activities” and from advertising, marketing, promoting, offering for sale, selling,

distributing, buying, or processing payments on any Debt or any information regarding a

consumer relating to a Debt.”

THE PARTICIPATION AGREEMENT

                   51. Despite being aware that its debtor portfolios consisted of “phantom debt”

which were not legally collectible, on or about May 26, 2016, Hylan and Shaevel entered into a

participation agreement with LGN to sell LGN a debt portfolio of $70,000,000.00 for the sum of

$550,000.00. Under the terms of the participation agreement, Hylan was to receive a

management fee of ten percent (10%) of the Net Collections and Residual Proceeds.

                   52. Importantly, in the Participation Agreement Hyan and Shaevel made the

following representation:


7
    See FTC New York Action, complaint ¶ ¶ 31 & 32.
                                                      13
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 14 of 24



                        Title. Company [Hylan] has good, marketable and valid title to, and is the
                        owner of, the Portfolio, free and clear of all Liens. No effective financing
                        statements or like instruments will be on file in any jurisdiction with
                        respect to any of the Company's rights in the Portfolio.

                53. Hylan and Shaevel knew that this representation was false and fraudulent

because the $70,000,000.00 debt portfolio which they sold to LGN consisted of “phantom debt.”

                54. Based upon the Participation Agreement, LGN paid to Hylan and Shaevel

$500,000.00 for what it believed was a legitimate debt portfolio of $70,000,000.00, but that debt

consisted of “phantom debt,” which is not legally collectible.

THE RECEIVABLES PURCHASE AND SALE AGREEMENT

                55. Separately, on November 27, 2015 Prudent Investmentos entered into a

receivable purchase and sale agreement with Mainbrook to purchase for $2,000,000.00 a debt

portfolio of $200 million.

                56. Unbeknownst to Prudent Investmentos, the debtor portfolio consisted of

“phantom debt.”

                57. Based upon the purchase and sale agreement, Prudent Investmentos paid

Mainbrook $2,000,000.00 for what it believed was a legitimate debt portfolio of $200 million,

but that debt consisted of “phantom debt” which is not legally collectible.

                                             COUNT I
                                  RICO (18 U.S.C. § 1962(C))
                                (AGAINST ALL DEFENDANTS)

                58. The Plaintiffs realleges and incorporates by reference all prior paragraphs 1

through 57 as if set forth fully herein.

                59. Defendants are all "persons" within the meaning of 18 U.S.C. § 1961(3). At

all relevant times, Defendants conducted the affairs of an association-in-fact enterprise-which

affected interstate and foreign commerce-through a pattern of racketeering activity, in violation

                                                 14
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 15 of 24



of 18 U.S.C. § 1962(c). 220. Beginning in at least 2014 and continuing through the present (the

“Scheme Period”), the defendants were associated in fact and comprised an “enterprise” within

the meaning of 18 U.S.C. §§ 1961(4) and 1962(c) willfully and with actual knowledge of the

illegality of their actions and those of the enterprise. The Defendants acting as an association-in

fact enterprise is engaged in, and its activities affect, interstate and foreign commerce.

               60. The Defendants’ association-in-fact enterprise has an existence beyond that

which is merely necessary to commit predicate acts and, among other things, they have been

involved in the manufacturing, marketing, sales and collection of “phantom debt” and this

enterprise has oversaw and coordinated the commission of numerous predicate acts on an on-

going basis in furtherance of the scheme, each of which caused direct harm to the Plaintiffs.

               61. During the Scheme Period, each of the Defendants agreed to and did conduct

and participate in the affairs of the association-in-fact enterprise through a pattern of racketeering

activity within the meaning of 18 U.S.C. §§ 1961(1) and (5), and 1962(c). It was the purpose of

the Defendants’ association-in-fact enterprise to manufacture, market, sell and collect “phantom

debt” to cause the Plaintiffs, and others, to believe that the debt portfolios which the Defendants

sold to the Plaintiffs represented legitimate debts which were legally collectible when in fact the

debt portfolios consisted of “phantom debt” which were not collectible. The manufacture,

marketing, sale, and collection of “phantom debt” were intended to, and did in fact, resulted in

substantial profits to the Defendants as part of their association-in-fact enterprise.

               62. The Defendants’ association-in-fact enterprise’s conduct and acts in

furtherance of the fraudulent scheme included, but were not limited to the predicate RICO acts

of: (i) mail fraud in violation of 18 U.S.C. § 1341and (ii) wire fraud in violation of 18 U.S.C. §

1343, as set forth in 18 U.S.C. §§ 1961(1)(B), and which constitute a pattern of racketeering

activity pursuant to 18 U.S.C. § 1961(5).

                                                  15
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 16 of 24



               63. Specifically, among other things, throughout the Scheme Period, in

furtherance of and for the purpose of executing and attempting to execute the described schemes

and artifices to defraud the Plaintiffs, and to manufacture, market, sell and collect “phantom

debt”, each of the Defendants, on numerous occasions, used and caused to be used wire

communications in interstate and foreign commerce and U.S. mails, by both making and causing

to be made wire communications and mailings. These wire communications and mailings were

made, inter alia, for the purpose of: (i) manufacturing “phantom debt”; (ii) marketing the

“phantom debt” and selling the “phantom debt” portfolios to the Plaintiffs and others, and to

engage in collection activities of the “phantom debt” as described herein; and (iii)

communicating and coordinating with one another in the manufacturing, marketing, selling and

collection of “phantom debt” through email, U.S. mail, and phone. The association-in-fact

enterprise’s conduct and acts in furtherance of the fraudulent scheme included, but were not

limited to the predicate RICO acts of: (i) mail fraud in violation of 18 U.S.C. § 1341 and (ii) wire

fraud in violation of 18 U.S.C. § 1343, as set forth in 18 U.S.C. §§ 1961(1)(B), and 18 U.S.C. §

1512, and which constitute a pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).

               64. In particular, among other things, throughout the Scheme Period, in

furtherance of and for the purpose of executing and attempting to execute the described schemes

and artifices to defraud, each of the Defendants, on numerous occasions, used and caused to be

used wire communications in interstate and foreign commerce and U.S. mails, by both making

and causing to be made wire communications and mailings. These wire communications and

mailings included, upon information and belief, among others, a November 2014 email to

Mohindra regarding a debt portfolio that originated from Tucker in which Shaevel stated, “There

is a MAJOR problem with data on this file. Either there was a data transformation error or there

is major FRAUD with this file;” various emails which were sent and received by Hylan in April,

                                                16
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 17 of 24



2015 concerning debt portfolios which were being marketed by BMG and an email in January

2016 from Hylan to Mohindra on which Shaevel was copied and which contained attachment

listing 74 alleged debtors who had signed sworn affidavits denying that they owed the debts.

                65. Each such use of a wire communication and/or mailing in connection with the

described scheme constitutes a separate and distinct violation of the RICO statute, by virtue of

violating the incorporated federal predicate acts proscribed by 18 U.S.C. §§ 1341 and/or 1343,

and each causing direct injury to the Plaintiffs.

                66. The total number of phone calls, e-mails, and mailings is not yet known, but

the use by the Defendants of the interstate wires and mails was widespread and pervasive in

furtherance of their fraudulent scheme of manufacturing, marketing, selling and collecting

“phantom debt.”

                67. In addition, the Defendants used extortive threats in their collection practices

to get customers to pay the purported debts, by threatening to, among other things, contact

customers’ family members or other third parties and such threats constituted extortion and other

crimes in violation of 18 U.S.C. § 875-77, 880 and 18 U.S.C. § 1512.

                68. Each of the predicate acts referred to in the preceding paragraphs was for the

purpose of executing the association-in-fact enterprise’s fraudulent scheme, and the Defendants

engaged in such acts with the specific intent of furthering that scheme, willfully and with

knowledge of its falsity. Each of the Defendants performed or participated in the performance of

at least two of the predicate acts.

                69. The conduct and actions set forth herein were related to each other by virtue

of: (a) common participants; (b) a common victim; and (c) the common purpose and common

result of which was to get the Plaintiffs to purchase portfolios of “phantom debt.”



                                                    17
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 18 of 24



                 70. The Defendants’ activities were interrelated, not isolated, and involved a

calculated series of repeated violations of the law in order to manufacture, market, sell, and

collect “phantom debt.”

                 71. The Defendants’ direct and indirect participation in the association-in-fact

enterprise’s affairs through the pattern of racketeering activity described herein constitutes a

violation of 18 U.S.C. § 1962(c).

                 72. As a direct and proximate cause of the Defendants’ violations of 18 U.S.C.

§1962(c), the Plaintiffs have sustained damage to their business and property, including injury by

reason of the predicate acts constituting the pattern of racketeering activity set forth herein.

Plaintiffs’ damages include, but are not limited to: lost revenue, profits, and business

opportunities.

                 73. As a result of the violations of 18 U.S.C. § 1962(c), the Plaintiffs have

suffered damages in an amount to be proven at trial, but which Plaintiffs themselves estimates to

be not less than $5 million. The Plaintiffs are entitled to recover from the Defendants the amount

in which they have been damaged, to be trebled in accordance with 18 U.S.C. § 1964(c), together

with interest, costs, and attorneys’ fees incurred by reason of the association-in-fact enterprise in

violations of 18 U.S.C. § 1962(c).

                                             COUNT II

            RACKETEERING IN VIOLATION OF RICO, 18 U.S.C. §§ 1962(a)
                       (AGAINST ALL DEFENDANTS)

                 74. The Plaintiffs realleges and incorporates by reference all prior paragraphs 1

through 73 as if set forth fully herein.




                                                  18
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 19 of 24



               75. The association-in-fact of the Defendants is an “enterprise” within the

meaning of 18 U.S.C. §§ 1961(4) and 1962(a), which was engaged in, or the activities of which

affected, interstate and/or foreign commerce.

               76. In furtherance of the association-in-fact enterprise, Defendants committed the

predicate racketeering acts as pleaded herein. The purpose of the association-in fact enterprise

was to manufacture, market, sell, and collect “phantom debt.”

               77. The association-in fact enterprise’s conduct and acts in furtherance of the

fraudulent scheme included, but were not limited to the predicate RICO acts of: (i) mail fraud in

violation of 18 U.S.C. § 1341 and (ii) wire fraud in violation of 18 U.S.C. § 1343, as set forth in

18 U.S.C. §§1961(1)(B).

               78. In conducting the affairs of the association-in-fact enterprise, the Defendants

used and invested income that was derived from the pattern of racketeering activity, directly or

indirectly, in the operations of their association-in-fact enterprise, and respective businesses, and

which are entities and enterprise engaged in, and the activities of which affect, interstate and

foreign commerce, in violation of 18 U.S.C. § 1962(a). Specifically, the Defendants used funds

they fraudulently procured through the alleged pattern of predicate acts to: (a) fund their

individual businesses and to continue the activities of their association-in fact enterprise.

               79. Accordingly, the racketeering activity consisted of multiple, related acts

perpetrated during the Scheme Period that are indictable under 18 U.S.C. § 1343 (relating to wire

fraud) and 18 U.S.C. § 1341 (relating to mail fraud) as well as the other predicate acts alleged

herein that are within the scope of 18 U.S.C. § 1961(1)(B) and (5).

               80. As a direct and proximate cause of the Defendants’ violations of 18 U.S.C.

§1962(a), the Plaintiffs have sustained damage to their business and property, including injury by



                                                 19
           Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 20 of 24



reason of the predicate acts constituting the pattern of racketeering activity set forth above,

including lost revenue, profits, and business opportunities.

                81. As a result of the violations of 18 U.S.C. § 1962(a), the Plaintiffs have suffered

substantial damages in an amount to be proven at trial, but which has been estimated as not less

than $5 million. The Plaintiffs are entitled to recover from the Defendants the amount in which

they have been damaged, to be trebled in accordance with 18 U.S.C. § 1964(c), together with

interest, costs, and attorneys’ fees incurred by reason of the Defendants’ violations of 18 U.S.C. §

1962(a).

                                             COUNT III

               CONSPIRACY IN VIOLATION OF RICO, 18 U.S.C. § 1962(d)
                         (AGAINST ALL DEFENDANTS)

                82. The Plaintiffs realleges and incorporates by reference all prior paragraphs 1

through 81 as if set forth fully herein.

                83. During the Scheme Period, each of the Defendants willfully, knowingly and

unlawfully conspired to, and did further the efforts of the association-in-fact enterprise to

perpetrate the scheme against the Plaintiffs through a pattern of racketeering activity in violation

of 18 U.S.C. §§ 1962(c) and 1962(a).

                84. In furtherance of the conspiracy and to effectuate its objectives, each of the

Defendants agreed that the following predicate acts, among others, would be committed by one

or more members of the conspiracy: (i) mail fraud in violation of 18 U.S.C. § 1341; (ii) wire

fraud in violation of 18 U.S.C. § 1343, as set forth in 18 U.S.C. §§ 1961(1)(B, and (iii) extortion

and other crimes in violation of 18 U.S.C. § 875-77, 880 and 18 U.S.C. § 1512, and which

constitute a pattern of racketeering activity pursuant to 18 U.S.C. § 1961(5).




                                                  20
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 21 of 24



                  85. Specifically, the following predicate acts were performed at the direction of,

and/or were foreseeable to, the Defendants, for the purpose of executing the scheme to

manufacture, market, sell and collect “phantom debt.”


                  86. It was specifically intended and foreseen by the Defendants that the

association-in-fact enterprise would engage in, and conduct activities which affected interstate

commerce.


                  87. Each Defendant was aware of the various racketeering schemes, assented to

the efforts of the association-in-fact enterprise to carry out these acts, and acted in furtherance of

the conspiracy.


                  88. The pattern of racketeering consisted of multiple acts of racketeering by

each of the Defendants. The activities of these Defendants were interrelated, not isolated, and

were perpetrated for the same or similar purposes by the same persons. These activities extended

for several years, and continued up to the commencement of this action. The Defendants’

conduct constitutes a conspiracy to violate 18 U.S.C. §§ 1962(c) and 1962(a), in violation of 18

U.S.C. § 1962(d).


                  89. Plaintiffs have been injured in their business and property as a direct and

proximate cause of the Defendants’ conspiracy to violate 18 U.S.C. §§ 1962(c) and 1962(a), and

the overt acts taken in furtherance of that conspiracy.


                  90. The Plaintiffs have been injured in their business and property as a direct

and proximate cause of the Defendants’ violations of 18 U.S.C. §1962(d), including injury by

reason of the predicate acts constituting the pattern of racketeering activity set forth above. The



                                                  21
         Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 22 of 24



the Plaintiffs’ damages include, but are not limited to: lost revenue, profits, and business

opportunities.


                   91. As a result of the violations of 18 U.S.C. § 1962(d), the Plaintiffs have

suffered substantial damages in an amount to be proven at trial, but which the Plaintiffs have

estimated as not less than $5 million. Plaintiffs are entitled to recover from the Defendants the

amount in which they have been damaged, to be trebled in accordance with 18 U.S.C. § 1964(c),

together with interest, costs, and attorneys’ fees incurred by reason of the Defendants’ violations

of 18 U.S.C. § 1962(d).

                                      STATE LAW CLAIMS

                                             COUNT IV

                 92. The Plaintiffs realleges and incorporates by reference all prior paragraphs 1

through 91 as if set forth fully herein.

                 93. LGN entered into a participation agreement by which it agreed to purchase

from Hylan debt portfolio of $70,000,000.00 for the sum of $500,000.00.

                 94. Hylan breached its contract by failing to deliver to LGN $70,000,000.00 in

legitimate and collectable debts, but instead sold LGN “phantom debt”.

                 95. As a result, LGN has been damaged in the amount of $70,000,000.00.

                                             COUNT V

                 96. The Plaintiffs realleges and incorporates by reference all prior paragraphs 1

through 95 as if set forth fully herein.

                 97. Prudent Investimentos entered into a participation agreement by which it

agreed to purchase from Mainbrook debt portfolio of $200,000,000.00.




                                                  22
          Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 23 of 24



                98. Mainbrook breached its contract by failing to deliver to Prudent

Investimentos $200,000,000.00 in legitimate and collectable debts, but instead sold Mainbrook

“phantom debt”.

                  99. As a result, Prudent Investimentos has been damaged in the amount of

$200,000,000.00.

                WHEREFORE, the plaintiffs demand judgment on the Count I of their complaint

in an amount to be proven at trial, but which the Plaintiffs have estimated as not less than $5

million; on the Count II of their complaint in an amount to be proven at trial, but which the

Plaintiffs have estimated as not less than $5 million; on the Count III of their complaint in an

amount to be proven at trial, but which the Plaintiffs have estimated as not less than $5 million;

on the Count IV of their complaint in an amount of $70,000,000.00 and on the Count V of their

complaint in an amount of $200,000,000.00, plus the costs and disbursements of this action,

including attorneys’ fees.

Dated: New York, New York
      April 21, 2020

                                            JURY DEMAND

                Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.



                                                            ANNA VAL
                                                         _______________________
                                                                   Anna Val, Esq.
                                                            BROADWAY LEGAL, P.C.
                                                            Attorneys for Plaintifs
                                                            348 Coney Island Avenue, # 1014
                                                            Brooklyn, New York 11218
                                                            (516) 591-0091
                                                            Email: annaval@lawyer.com


                                                     23
Case 1:20-cv-03185-LGS Document 4 Filed 04/23/20 Page 24 of 24




                              24
